DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1recites a system, comprising a plurality of connected computing devices which each computing device is configured to perform a series of steps/functions. It is well known to person having ordinary skill in the art that “a computing device” does not describe a particular physical structure. Under the BRI, “a computing device” can include logical device which is directed to software embodiment. Dependent claims 2-14 have been reviewed and do not cure the deficiency. Therefore, claims 1-14 are rejected as being directed to software per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnao (US 20120050456 A1).
Regarding claim 1, Arnao teaches a system for producing a live performance combining separate performances of remote players, comprising: (Fig. 1)
a plurality of connected computing devices transmitting a plurality of communication streams to one another in series including: (Fig. 1: Node 0, 1, 2 … N-1 at different geo locations)
a first computing device for capturing a first performance and for transmitting a first communication stream including the first performance; and (Fig. 5: step 110, 112)
one or more successor computing devices, each for receiving and playing back an immediate predecessor communication stream from an immediate predecessor computing device, and (Fig. 5: steps 113 – 126)
each for capturing and transmitting a current performance along with the played back immediate predecessor communication stream; (Fig. 5 steps 116, 120, 124)
wherein a first one of the one or more successor computing devices receives the first communication stream from the first computing device as the immediate predecessor communication stream; (Fig. 5: steps 113 – 126)
a-c that are geographically separated: residing in Philadelphia, Pa., San Jose, Calif., and Raleigh N.C., respectively in this example.)

Regarding claim 2, Arnao teaches the system of claim 1.
Arnao teaches wherein a last computing device of the one or more successor computing devices for capturing a last communication stream comprising a last performance, the first performance, any predecessor performances of any predecessor computing devices of the one or more successor computing devices in the series transmits the last performance to an audience. (Fig. 5: steps 110 – 126. [0029]: allow for a final video mix to be produced at the terminating node. [0035]: to produce a final mix, which consists of a combination of all tracks received, and the live-performance tracks generated at that node. The final mix can be transmitted to an audience.)

Regarding claim 3, Arnao teaches the system of claim 1.
Arnao teaches wherein the immediate predecessor communication stream includes the first performance combined with any predecessor performances from any predecessor computing devices in the series of the one or more successor computing devices. (Fig. 1: Node 0 to N-1. Fig. 5: steps 110 – 126.)

Regarding claim 4, Arnao teaches the system of claim 1.


Regarding claim 5, Arnao teaches the system of claim 4.
Arnao teaches wherein the communication stream further comprises video of at least one of the first performance of the first computing device and any predecessor performances from any predecessor computing devices in the series of the one or more successor computing devices. (Fig. 1: Node 0 to N-1. Fig. 5: steps 110 – 126. [0026]: the video signals could be transmitted uni-directionally along with the audio data and, further, simply pass through each node before being delivered to node 18.)

Regarding claim 6, Arnao teaches the system of claim 1.
Arnao teaches wherein playing back the immediate predecessor communication stream and capturing the current performance along with the played back immediate predecessor communication stream are performed simultaneously and mixed together. (Fig. 5: steps 110 – 126. [0022]: each node can include an audio mixing module and a video mixing module. [0027]: At node 18, audio signals 31 a, 31 b, and 31 c and the video signals are synchronized via video mixing module 28 and audio mixing module 26 d and, subsequently, combined into an integrated audio/video signal, which is transmitted to monitor 13 d (e.g., presented to the audience at the location of node N-1).)


Arnao teaches wherein the plurality of connected computing devices transmitting the plurality of communication streams to one another in series are connected via one or more communication links. (Fig. 1: Node 0, 1, 2…N-1 are connected via network link. [0012]: FIG. 1 also includes a plurality of networks 25 a-c, which provide connectivity to a plurality of performers 52 a-c that are geographically separated.)

Regarding claim 8, Arnao teaches the system of claim 7.
Arnao teaches wherein the one or more communication links each comprises a unidirectional link. ([0025]: Audio signals can be transmitted to next node uni-directionally.)

Regarding claim 9, Arnao teaches the system of claim 7.
Arnao teaches wherein the one or more communication links each comprises a bi-directional link. ([0026]: Each of these video signals is then transmitted to the final node (node 18) via a set of bidirectional pathways 33 a-33 d interconnecting each node.)

Regarding claim 10, Arnao teaches the system of claim 7.
Arnao teaches wherein the one or more communication links each comprises an internet communication link. ([0021]: Networks 25 a-25 c in FIG. 1, can be any local area network (LAN), wireless local area network (WLAN), metropolitan area network (MAN), wide area network (WAN), virtual private network (VPN), Intranet, Extranet, or any other appropriate architecture or system that facilitates communications in a network environment. Note that in using networks 25 a-25 c, system 10 may include a configuration capable of transmission control internet protocol (TCP/IP) communications for the transmission and/or reception of packets in a network.)

Regarding claim 11, Arnao teaches the system of claim 7.
Arnao teaches wherein a final combined performance is transmitted from a last computing device of the one or more successor computing devices via a final communication link of the one or more of the communication links for playback to an audience. ([0027]: At node 18 (e.g. final node), audio signals 31 a, 31 b, and 31 c and the video signals are synchronized via video mixing module 28 and audio mixing module 26 d and, subsequently, combined into an integrated audio/video signal, which is transmitted to monitor 13 d (e.g., presented to the audience at the location of node N-1).)

Regarding claim 12, Arnao teaches the system of claim 11.
Arnao teaches wherein the final communication link broadcasts to a plurality of separate locations for playback of the final combined performance to the audience at all the separate locations. ([0027]: The terminating endpoints (e.g., node 18) could be a web server, a computer, a uniform resource locator (URL) (e.g., YouTube.com), or any other appropriate location that could facilitate presenting the aggregated information to one or more individuals.) It is common knowledge that YouTube.com can be viewed by audience at all the separate locations.

Regarding claim 13, Arnao teaches the system of claim 1.
Arnao teaches wherein capturing the current performance along with the played back immediate predecessor communication stream comprises in-app mixing. ([0015]: a at node 0 can play to a monitor mix consisting of pre-recorded or synthesized reference tracks (heard through headphones or speakers 15 a).)

Regarding claim 14, Arnao teaches the system of claim 1.
Arnao teaches wherein capturing the current performance along with the played back immediate predecessor communication stream comprises open air mixing. ([0013]: Each node 12, 14, 16, 18 in this embodiment includes a monitor 13 a, 13 b, 13 c, 13 d, a set of speakers 15 a, 15 b, 15 c, 15 d and an integrated camera/microphone 17 a, 17 b, 17 c, 17 d.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asada (US 20060224262 A1) teaches when each live performance signal is transferred from one live performance providing apparatus to the next, with the live performance providing apparatuses having the respective connection orders thereof, the live performance signal is mixed with a live performance signal captured by the one apparatus. The end (n-th) live performance providing apparatus mixes a live performance signal captured by itself with the live performance signals mixed by all prior live performance apparatuses, thereby finally providing a complete live performance signal as a concert sound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455